Title: John H. Peyton to Thomas Jefferson, 24 February 1820
From: Peyton, John Howe
To: Jefferson, Thomas


					
						Dear Sir
						
							Staunton
							Feby 24th 1820
						
					
					I have the pleasure of informing you that I have at length procured the appointment of commissioners in your suit with the Rivanna Company—They consist of the following Genl Charles Scott, John H. Cocke John Clarke, David Watson & George Fleming—The reason of the delay has been a conciliatory disposition in the chancellor who gave the counsel of the Rivanna company an opportunity of communicating with that company—The company I understand proposed several of the persons nominated by you from the persons named on both sides the chancellor has struck the five above named any three or more of whom may act—I would have sent you by this mail a copy of the decree with the blanks filled but it is not made out
					
						I am Dr Sir with great respect yr obt Sert
						
							John H. Peyton
						
					
				